DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 2/25/2021.  Claim 1 is currently amended.  Claims 3-6 and 10-11 are cancelled.  Claim 19 is newly added.  Claims 1-2, 7-9 and  12-19 are pending review in this action.
The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments apply to the 35 USC 103 rejection based on the Hashimoto and ROH references.  However, the amended claim includes subject matter not considered before and further limits the claimed invention necessitating new grounds of rejection over Hashimoto and ROH, further in view of the newly cited reference, Pyzza (US 2014/0377623 A1).  The detailed rejection of the instant claim is provided below.
In regards to new claim 19, the subject matter of the instant claim is substantially the same as that of previously presented claim 1, filed on 9/1/2020.  Applicant should submit an argument under the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2014/0023906 A1 – see IDS) in view of ROH (US 2015/064540 A1 – see IDS).
	Regarding Claim 19, Hashimoto discloses a battery pack (power supply apparatus 100) comprising: 
a battery cell assembly (battery cell stack 5B) including at least a battery cell 1, a heat dissipation member (thermal conductive sheet 12), and a plate member (inner case 21B); and
an exterior case (outer case 70),
wherein the heat dissipation member and the plate member are disposed in this order a side surface of an electrode of the battery cell along a direction in which the battery cell assembly is assembled in the exterior case,
wherein the plate member contacts with an inner wall surface of the exterior case,
wherein the inner wall surface is opposed to a main surface of the plate member, and
 wherein the battery cell assembly is accommodated in the exterior case [pars. 0048-50,0090-93; Figs. 1,16].
.
Claims 1-2, 7-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2014/0023906 A1 – see IDS) in view of ROH (US 2015/064540 A1 – see IDS).
	Regarding Claim 1, Hashimoto discloses a battery pack (power supply apparatus 100) comprising: 
a battery cell assembly (battery cell stack 5B) including at least a battery cell 1,
a heat dissipation member (thermal conductive sheet 12), and
a plate member (inner case 21B); and
an exterior case (outer case 70),
wherein the heat dissipation member and the plate member are disposed in this order a side surface of the battery cell,
wherein the plate member contacts with an inner wall surface of the exterior case,
wherein the inner wall surface is opposed to a main surface of the plate member, and
wherein the battery cell assembly is accommodated in the exterior case [pars. 0048-50,0090-93; Figs. 1,16].
	Hashimoto fails to teach: (1) wherein the inner wall surface is opposed to the main surface of the plate member with heat dissipation grease interposed therebetween; (2) wherein the exterior case includes at least a tubular case, a top lid and a bottom lid; and (3) wherein the tubular case does not include an interface that separates the tubular case into at least two.
	Pertaining (1), ROH, from the same field of endeavor, teaches providing a heat dissipation grease (heat conduction medium – not shown) disposed between the interface of a battery cell stack and the case to exhibit high thermal conductivity [ROH – par. 0038].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery pack of Hashimoto wherein the inner wall surface is opposed to the main surface of the plate member with heat dissipation grease interposed therebetween in order to exhibit high thermal conductivity between the interface thereof.
	Pertaining (2)-(3), Hashimoto discloses the exterior case is comprised of an upper case 72, a lower case 71 and end plates 73 connected to one another [Hashimoto – par. 0049].  Pyzza, from the same field of endeavor, discloses a battery pack comprising for accommodating a battery cell assembly, a tubular case (sleeve housing 20), a top lid (first plate 12) and a bottom lid (second plate 14). Pyzza further discloses forming the exterior case in a tubular shape provides a modular design for adjustment of the battery cell assembly such that the tubular shape may be provided in varying shapes and dimensions to substantially complement, retain, and/or matingly receive the assembly [Pyzza – pars. 0052-54; Figs. 1-2].  An ordinary skilled artisan would appreciate that modifying the exterior case of Hashimoto does not render the invention of Hashimoto inoperable for its intended purpose. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the exterior case of Hashimoto, (2) wherein the exterior case includes at least a tubular case, a top lid and a bottom lid in order to form a modular design for adjustment of the battery cell assembly such that the tubular shape may be provided in varying shapes (3) wherein the tubular case does not include an interface that separates the tubular case into at least two [Pyzza – pars. 0052-54; Figs. 1-2].
	Regarding Claim 2, Hashimoto discloses wherein the exterior case includes a surface opposed to a main surface of the plate member [Fig. 16].
	Regarding Claim 7, Hashimoto discloses wherein the exterior case includes a metal material (i.e., at least end plates are disclosed to be metal and fixed to lower case 71) [par. 0061].
	Regarding Claims 8-9, Hashimoto discloses wherein the plate member has a first surface substantially perpendicular to a direction in which the battery cell assembly is assembled in the exterior case, wherein the first surface of the plate member is formed by bending the plate member from an end of the plate member [Figs. 15-17].
	Regarding Claim 12, Hashimoto discloses wherein the plate member includes a nonelastic material (i.e., metal) [par. 0060].
	Regarding Claim 13, Hashimoto discloses wherein the heat dissipation member includes an elastic material [par. 0083].
	Regarding Claim 14, Hashimoto discloses wherein the heat dissipation member includes insulating material, and the plate member includes a metal material [pars. 0060,0083].
Regarding Claim 15, Hashimoto discloses a vehicle HV comprising:
the battery pack 100 according to claim 1;
a drive force converter (inverter 95) configured to receive electric power from the battery pack to convert the electric power into drive force of the vehicle;
a driver (motor 93) configured to drive the vehicle according to the drive force; and
a vehicle control device (controller 84) [pars. 0109-110,111-114; Figs. 24-26].
Regarding Claim 16
a power storage device including the battery pack according to claim 1;
a power consumption device to which electric power is configured to be supplied from the battery pack (EV requiring power through motor 93);
a controller 84 configured to control power supply from the battery pack to the power consumption device; and
a power generator 94 configured to charge the battery pack [pars. 0109-110,111-114; Figs. 24-26].
	Regarding Claim 17, Hashimoto fails to explicitly disclose an electric tool comprising: the battery pack according to claim 1; and a movable unit to which electric power is configured to be supplied from the battery pack.  However, Hashimoto teaches that the battery pack may be used for various other applications, and it is well-known in the art to use such a battery pack for electric tools as claimed.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have been motivated to apply the teachings of Hashimoto to use the battery pack for an electric tool comprising the battery pack and a movable unit (e.g., crane, electric saw, drill, etc.) configured to be supplied power therefrom.
	Regarding Claim 18, Hashimoto discloses an electronic device (e.g., computer server, street light) comprising the battery pack according to claim 1, wherein the electronic device is configured to receive electric power from the battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724